JUSTICE STOUDER, dissenting: I would affirm the judgment of the trial court because I find the assignment contract in the instant case to fall within the coverage of the Act relating to installment contracts to sell dwelling structures (Ill. Rev. Stat. 1989, ch. 29, par. 8.21 et seq.). In this case, the assignment provided for the conveyance and transfer to the plaintiffs of the Mentes’ “right, title and interest *** in and to the assets involved herein.” Section 1(d) of the Act defines in pertinent part a contract seller to be “the owner of a legal or beneficial interest in a dwelling structure” (Ill. Rev. Stat. 1989, ch. 29, par. 8.21(d)), and section 1(e) defines an installment contract to mean “any contract or agreement, including contracts for deeds, bonds for deeds or any other sale or legal device, whereby a contract seller agrees to sell and a buyer agrees to buy a dwelling structure, wherein the consideration for such sale is payable in installments for a period of at least one year after buyer takes possession of the dwelling structure and the contract seller continues to have an interest, or security for the purchase price or otherwise in that property” (Ill. Rev. Stat. 1989, ch. 29, par. 8.21(e)). In the instant case, prior to the assignment, the Mentes had been making installment payments on the original contract and therefore acquired a beneficial interest in the property. (See Shay v. Penrose (1962), 25 Ill. 2d 447, 185 N.E.2d 218.) The Mentes, as owners of a beneficial interest in the property, come within the definition of contract sellers. The assignment of the contract provided for a payment of $50,000 by the plaintiff to the Mentes, and for the plaintiffs to assume the remaining installment payments on the original contract. There were over eight years remaining on the original contract. Therefore, the assignment provided for installment payments to be made over a period in excess of one year. In sum, the assignment contract falls within the Act’s definition of an installment contract and had to contain the certificate or warranty required by section 2 of the Act (Ill. Rev. Stat. 1987, ch. 29, par. 8.22). Since this assignment contract did not comply with the provisions of section 2, the trial court correctly granted plaintiffs’ summary judgment motion. In addition, I find the majority’s interpretation of the statute inimicable to the purposes of the Act. The purpose of the Act is to force the seller to furnish information for the protection of the buyer as to the condition of the property he is buying without requiring that the buyer search the records or cause an inspection of the dwelling for possible violations of municipal or county ordinances, as well as of other government dwelling authorities, such as State health and fire protection and environmental protection agencies. (Mack v. Seaman (1983), 113 Ill. App. 3d 151, 446 N.E.2d 1217.) The person in possession is the party most likely to have knowledge of possible problems. Under the majority’s interpretation of the statute, only the original seller is held to the requirements of the Act, even though, as in the instant case, the original seller may not have been in possession of the property for a number of years. The Act was meant to protect individuals like the plaintiffs and the majority’s narrow reading of the Act’s provisions frustrates that purpose. For these reasons, I dissent.